 


109 HR 3980 IH: Medicare Beneficiary Assistance Improvement Act
U.S. House of Representatives
2005-10-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 3980 
IN THE HOUSE OF REPRESENTATIVES 
 
October 6, 2005 
Mr. Dingell (for himself, Mr. Brown of Ohio, Mr. Waxman, Mrs. Capps, Mr. Pallone, Mr. Boucher, and Ms. Baldwin) introduced the following bill; which was referred to the Committee on Energy and Commerce 
 
A BILL 
To amend title XIX of the Social Security Act to improve the qualified Medicare beneficiary (QMB) and specified low-income Medicare beneficiary (SLMB) programs within the Medicaid Program. 
 
 
1.Short title; table of contents 
(a)Short titleThis Act may be cited as the Medicare Beneficiary Assistance Improvement Act. 
(b)Table of contentsThe table of contents of this Act is as follows: 
 
Sec. 1. Short title; table of contents 
Sec. 2. Renaming program to eliminate confusion 
Sec. 3. Expanding protections by increasing SLMB eligibility income level to 135 percent of poverty 
Sec. 4. Eliminating barriers to enrollment 
Sec. 5. Elimination of asset test 
Sec. 6. Improving assistance with out-of-pocket costs 
Sec. 7. Improving program information and coordination with State, local, and other partners 
Sec. 8. Notices to certain new medicare beneficiaries 
2.Renaming program to eliminate confusionThe programs of benefits for lower income medicare beneficiaries provided under section 1902(a)(10)(E) of the Social Security Act (42 U.S.C. 1396a(a)(10)(E)) shall be known as the Medicare Savings Programs. 
3.Expanding protections by increasing SLMB eligibility income level to 135 percent of poverty 
(a)In generalSection 1902(a)(10)(E)(iii) of the Social Security Act (42 U.S.C. 1396a(a)(10)(E)(iii)) is amended by striking 120 percent in 1995 and years thereafter and inserting 120 percent in 1995 through 2005 and 135 percent in 2006 and years thereafter. 
(b)Conforming removal of QI–1 provisions 
(1)Section 1902(a)(10)(E) of such Act (42 U.S.C. 1396a(a)(10)(E)) is further amended— 
(A)by adding and at the end of clause (ii); 
(B)by striking and at the end of clause (iii); and 
(C)by striking clause (iv). 
(2)Section 1933 of such Act (42 U.S.C. 1396u–3) is repealed. 
(3)The amendments made by this subsection shall take effect as of January 1, 2006. 
(c)Application of CHIP enhanced matching rate for SLMB assistance 
(1)In generalSection 1905(b)(4) of such Act (42 U.S.C. 1396d(b)(4)) is amended by inserting or section 1902(a)(10)(E)(iii) after section 1902(a)(10)(A)(ii)(XVIII). 
(2)Effective dateThe amendment made by paragraph (1) shall apply to medical assistance for medicare cost-sharing for months beginning with January 2006. 
4.Eliminating barriers to enrollment 
(a)Automatic eligibility for SSI recipients in 209(b) States and SSI criteria StatesSection 1905(p) of the Social Security Act (42 U.S.C. 1396d(p)) is amended— 
(1)by redesignating paragraph (6) as paragraph (11); and 
(2)by adding at the end the following new paragraph: 
 
(6)In the case of a State which has elected treatment under section 1902(f) for aged, blind, and disabled individuals, individuals with respect to whom supplemental security income payments are being paid under title XVI are deemed for purposes of this title to be qualified medicare beneficiaries.. 
(b)Self-Certification of incomeSection 1905(p) of the Social Security Act (42 U.S.C. 1396d(p)), as amended by subsection (a), is amended by inserting after paragraph (6) the following new paragraph: 
 
(7)In determining whether an individual is a qualified medicare beneficiary or is eligible for benefits under section 1902(a)(10)(E)(iii), the State shall permit individuals to qualify on the basis of self-certifications of income without the need to provide additional documentation.. 
(c)Automatic reenrollment without need to reapply 
(1)In generalSection 1905(p) of the Social Security Act (42 U.S.C. 1396d(p)), as amended by subsections (a) and (b), is amended by inserting after paragraph (7) the following new paragraph: 
 
(8)In the case of an individual who has been determined to be a qualified medicare beneficiary or eligible for benefits under section 1902(a)(10)(E)(iii), the individual shall be deemed to continue to be so qualified or eligible without the need for any annual or periodic application unless and until the individual notifies the State that the individual’s eligibility conditions have changed so that the individual is no longer so qualified or eligible.. 
(2)Conforming amendmentSection 1902(e)(8) of the Social Security Act (42 U.S.C. 1396a(e)(8)) is amended by striking the second sentence. 
(d)Use of simplified application processSection 1905(p) of the Social Security Act (42 U.S.C. 1396d(p)), as amended by subsections (a), (b), and (c), is amended by inserting after paragraph (8) the following new paragraph: 
 
(9)A State shall permit individuals to apply to qualify as a qualified medicare beneficiary or for eligibility for benefits under section 1902(a)(10)(E)(iii) through the use of the simplified application form developed under section 1905(p)(5)(A) and shall permit such an application to be made over the telephone or by mail, without the need for an interview in person by the applicant or a representative of the applicant.. 
(e)Role of social security offices 
(1)Enrollment and provision of information at social security officesSection 1905(p) of the Social Security Act (42 U.S.C. 1396d(p)), as amended by subsections (a), (b), (c), and (d) is amended by inserting after paragraph (9) the following new paragraph: 
 
(10)The Commissioner of Social Security shall provide, through local offices of the Social Security Administration— 
(A)for the enrollment under State plans under this title for appropriate medicare cost-sharing benefits for an individual who is a qualified medicare beneficiary or is eligible for benefits under section 1902(a)(10)(E)(iii) through utilization of the process established under section 1860D–14; and 
(B)for providing oral and written notice of the availability of such benefits.. 
(2)Clarifying amendmentSection 1902(a)(5) of such Act (42 U.S.C. 1396a(a)(5)) is amended by inserting as provided in section 1905(p)(10), after except. 
(f)Outstationing of State eligibility workers at SSA field officesSection 1902(a)(55) of such Act (42 U.S.C. 1396a(a)(55)) is amended— 
(1)in the matter preceding subparagraph (A), by striking subsection (a)(10)(A)(i)(IV), (a)(10)(A)(i)(VI), (a)(10)(A)(i)(VII), or (a)(10)(A)(ii)(IX) and inserting paragraph (10)(A)(i)(IV), (10)(A)(i)(VI), (10)(A)(i)(VII), (10)(A)(ii)(IX), or (10)(E); and 
(2)in subparagraph (A), by striking 1905(1)(2)(B) and inserting 1905(l)(2)(B), and in the case of applications of individuals for medical assistance under paragraph (10)(E), at locations that include field offices of the Social Security Administration. 
5.Elimination of asset test 
(a)In generalSection 1905(p)(1) of the Social Security Act (42 U.S.C. 1396d(p)(1)) is amended— 
(1)by adding and at the end of subparagraph (A); 
(2)by striking , and at the end of subparagraph (B) and inserting a period; and 
(3)by striking subparagraph (C). 
(b)Effective dateThe amendments made by subsection (a) shall apply to eligibility determinations for medicare cost-sharing furnished for periods beginning on or after January 1, 2006. 
6.Improving assistance with out-of-pocket costs 
(a)Eliminating application of estate recovery provisionsSection 1917(b)(1)(B)(ii) of the Social Security Act (42 U.S.C. 1396p(b)(1)(B)(ii)) is amended by inserting (but not including medical assistance for medicare cost-sharing or for benefits described in section 1902(a)(10)(E)) before the period at the end. 
(b)Providing for 3 Months retroactive eligibility 
(1)In generalSection 1905(a) of such Act (42 U.S.C. 1396d(a)) is amended, in the matter preceding paragraph (1), by striking described in subsection (p)(1), if provided after the month and inserting described in subsection (p)(1), if provided in or after the third month before the month. 
(2)Conforming amendments 
(A)The first sentence of section 1902(e)(8) of such Act (42 U.S.C. 1396a(e)(8)), as amended by section 4(c)(2), is amended by striking (8) and the first sentence. 
(B)Section 1848(g)(3) of such Act (42 U.S.C. 1395w–4(g)(3)) is amended by adding at the end the following new subparagraph: 
 
(C)Treatment of retroactive eligibilityIn the case of an individual who is determined to be eligible for medical assistance described in subparagraph (A) retroactively, the Secretary shall provide a process whereby claims submitted for services furnished during the period of retroactive eligibility which were not submitted in accordance with such subparagraph are resubmitted and re-processed in accordance with such subparagraph.. 
7.Improving program information and coordination with State, local, and other partners 
(a)Data match demonstration project 
(1)In generalThe Secretary of Health and Human Services (acting through the Administrator of the Centers for Medicare & Medicaid Services), the Secretary of the Treasury, and the Commissioner of Social Security shall enter into an arrangement under which a demonstration is conducted, consistent with this subsection, for the exchange between the Centers for Medicare & Medicaid Services, the Internal Revenue Service, and the Social Security Administration of information in order to identity individuals who are medicare beneficiaries and who, based on data from the Internal Revenue Service (such as their not filing tax returns or other appropriate filters) are likely to be— 
(A)a qualified medicare beneficiary (as defined in 1905(p)(1) of the Social Security Act (42 U.S.C. 1396d(p)(1))); 
(B)otherwise eligible for medical assistance under section 1902(a)(10)(E) of the Social Security Act (42 U.S.C. 1396a(a)(10)(E)); or 
(C)entitled to a premium or cost-sharing subsidy under section 1860D–14 of such Act (42 U.S.C. 1395w–114). 
(2)Limitation on use of informationNotwithstanding any other provision of law, specific information on income or related matters exchanged under paragraph (1) may be disclosed only as required to carry out subsection (b) and for related Federal and State outreach efforts. 
(3)PeriodThe project under this subsection shall be for an initial period of 3 years and may be extended for additional periods (not to exceed 3 years each) after such an extension is recommended in a report under subsection (d). 
(b)State demonstration grants 
(1)In generalThe Secretary of Health and Human Services shall enter into a demonstration project with States (as defined for purposes of title XIX of the Social Security Act (42 U.S.C. 1396 et seq.) to provide funds to States to use information identified under subsection (a), and other appropriate information, in order to do ex parte determinations or utilize other methods for identifying and enrolling individuals who are potentially— 
(A)a qualified medicare beneficiary (as defined in 1905(p)(1) of the Social Security Act (42 U.S.C. 1396d(p)(1))); 
(B)otherwise eligible for medical assistance described in section 1902(a)(10)(E) of the Social Security Act (42 U.S.C. 1396a(a)(10)(E)); or 
(C)entitled to a premium or cost-sharing subsidy under section 1860D–14 of such Act (42 U.S.C. 1395w–114). 
(2)Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary to the Secretary of Health and Human Services for the purpose of making grants under this subsection. 
(c)Additional CMS funding for outreach and enrollment projectsThere are hereby appropriated, out of any funds in the Treasury not otherwise appropriated, to the Secretary of Health and Human Services through the Administrator of the Centers for Medicare & Medicaid Services, $100,000,000 which shall be used only for the purpose of providing grants to States to fund projects to improve outreach and increase enrollment in Medicare Savings Programs and low-income subsidy programs under section 1860D–14 of such Act (42 U.S.C. 1395w–114). Such projects may include cooperative grants and contracts with community groups and other groups (such as the Department of Veterans’ Affairs and the Indian Health Service) to assist in the enrollment of eligible individuals. 
(d)ReportsThe Secretary of Health and Human Services shall submit to Congress periodic reports on the projects conducted under this section. Such reports shall include such recommendations for extension of such projects, and changes in laws based on such projects, as the Secretary deems appropriate. 
8.Notices to certain new Medicare beneficiaries 
(a)SSA notice 
(1)In generalAt the time that the Commissioner of Social Security sends a notice to individuals that they have been determined to be eligible for benefits under part A or B of title XVIII of the Social Security Act (42 U.S.C. 1395 et seq., 1395j et seq.), the Commissioner shall send a notice and application for benefits under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.) to those individuals the Commissioner identifies as being likely to be— 
(A)a qualified medicare beneficiary (as defined in 1905(p)(1) of the Social Security Act (42 U.S.C. 1396d(p)(1))); 
(B)eligible for benefits under clause (i), (ii), or (iii) of section 1902(a)(10)(E) of such Act (42 U.S.C. 1396a(a)(10)(E)); or 
(C)entitled to a premium or cost-sharing subsidy under section 1860D–14 of such Act (42 U.S.C. 1395w–114). 
(2)Additional information requiredSuch notice and application shall be accompanied by information on how to submit such an application and where to obtain more information (including answers to questions) on the application process. 
(b)Including information in Medicare & you handbookThe Secretary of Health and Human Services shall include in the annual handbook distributed under section 1804(a) of the Social Security Act (42 U.S.C. 1395b–2(a)) information on the availability of Medicare Savings Programs and a toll-free telephone number that medicare beneficiaries may use to obtain additional information about the program. 
 
